     Case 2:19-cv-01832-KJD-EJY Document 22 Filed 02/03/21 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7   LANCE DAVIS,                                          Case No. 2:19-cv-01832-KJD-EJY
 8                                            Plaintiff,                      ORDER
 9          v.
10   ROMEO RANAS, et al.
11                                         Defendants.
12          Plaintiff’s Complaint (#1) was filed on October 18, 2019. Federal Rule of Civil
13   Procedure 4(m) requires service of summons and complaint to be made upon a defendant ninety
14   (90) days after the filing of the complaint. The ninety-day time period for effecting service of the
15   summons and complaint upon Defendant expired no later than January 16, 2020. Summons was
16   returned unexecuted on November 4, 2019 as to Defendants Dwayne Deal, Michael Minev and
17   Romeo Ranas. On December 2, 2020, the Clerk of the Court ordered Plaintiff to file proof of
18   service of the summons and complaint on Defendant no later than January 1, 2021, and warned
19   Plaintiff that failure to do so could result in the complaint against Defendant being dismissed
20   without prejudice.
21          Plaintiff has neither filed proof of service of the summons and complaint within the time
22   allotted by the Federal Rules of Civil Procedure, nor responded in any manner. Therefore, the
23   action against Defendant is dismissed without prejudice.
24   IT IS SO ORDERED.
25                      3rd
            DATED this ___________ day of February 2021.
26
27                                                                ______________________________
                                                                  The Honorable Kent J. Dawson
28                                                                 United States District Judge
